ARMED SERVICES BOARD OF CONTRACT APPEALS
 Appeal of -                                  )
                                              )
 Bagram Eagle Construction and Logistic       )     ASBCA No. 62997
  Company                                     )
                                              )
 Under Contract No. 000000-00-0-0000          )

 APPEARANCE FOR THE APPELLANT:                      Mr. Mohammad Agul
                                                     CEO

 APPEARANCES FOR THE GOVERNMENT:                    Scott N. Flesch, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Michael R. Tregle, Jr., JA
                                                     Trial Attorney

  OPINION BY ADMINISTRATIVE JUDGE MCILMAIL ON GOVERNMENT’S
           MOTION TO DISMISS FOR LACK OF JURISDICTION

        The government moves to dismiss the appeal for lack of jurisdiction, saying
that appellant is not a contractor within the meaning of the Contract Disputes Act
(CDA), 41 U.S.C. §§ 7101-7109 (gov’t mot. at 3). It is the responsibility of appellant
to establish the Board’s jurisdiction. Hellenic Air Force, ASBCA No. 60802,
17-1 BCA ¶ 36,821 at 179,457. Pursuant to the CDA, 41 U.S.C. § 7105(e)(1)(A), the
Board “has jurisdiction to decide any appeal from a decision of a contracting officer of
the Department of Defense, the Department of the Army, the Department of the Navy,
the Department of the Air Force, or the National Aeronautics and Space Administration
relative to a contract made by that department or agency.” Although to establish Board
jurisdiction under this provision an appellant need only make a non-frivolous allegation
of the existence of a contract with the government, Siemens Gov’t Techs., Inc., ASBCA
No. 62806, 21-1 BCA ¶ 37,924 at 184,185, appellant says in its notice of appeal only
that it had a contract with a company based in the United States by the name of General
Atomics Aeronautical Systems, Inc.
         Because appellant does not even allege that it had a contract with the
  government, appellant fails to establish the Board’s jurisdiction to entertain the appeal,
  and the appeal is dismissed for lack of jurisdiction.

            Dated: May 13, 2022



                                                   TIMOTHY P. MCILMAIL
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

 I concur                                            I concur



 RICHARD SHACKLEFORD                                 OWEN C. WILSON
 Administrative Judge                                Administrative Judge
 Acting Chairman                                     Vice Chairman
 Armed Services Board                                Armed Services Board
 of Contract Appeals                                 of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62997, Appeal of Bagram
Eagle Construction and Logistic Company, rendered in conformance with the Board’s
Charter.

      Dated: May 13, 2022



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                              2